Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a real estate process marketplace method (See paragraphs 35-46 page 9 line 22 to page 62 line 22 and Figures  1-10, 15-21 and 23-24), classified in G06Q50/16.
II. Claims 16-18, drawn to a computer-implemented real estate map tool (See page 62 line 23 to page 69 line 24 and Figures 11, 12a and 12b), classified in G06Q30/0639.
III. Claims 19-20, drawn to a computer-implemented real estate predictive analytics tool  (See  page 69 line 25 to page 81 line 6 and Figures 13, 14, and 22), classified in G06N20/00. The examiner notes they interpreted that claim 20 is dependent of claim 19 and claim 1 as claim 20 is further defining the real-estate predictive analytics tool of claim 19. 
The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope, and are not obvious variants, and if it is shown that least one subcombination is separately usable. In the instant case, each of the subcombinations has a separate utility from the other as each have a separate utility in the overall real estate marketplace platform. Subcombination 1 is directed to a real estate process marketplace method for executing transactions, Subcombination 2 is directed to a real estate map tool method for identifying real estate assets and providing up to date map information to a user, and Subcombination 3 is directed to a real estate predictive analytics tool.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because a search required for one subcombination is not required for the others resulting in the implementing of different search strategies and/or search queries for each of the distinct subcombinations.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689

/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689